Citation Nr: 1817900	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-25 097	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder prior to November 25, 2013, and in excess of 70 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  

(The issue of entitlement to a rating in excess of 60 percent for coronary artery disease (CAD), status post (SP) stent placement and myocardial infarction (MI) will be the subject of a separate Board decision).  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from November 1965 to September 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent disability rating effective April 9, 2007.  

In pertinent part, a January 2010 rating decision granted service connection for bilateral true vocal cord granular cell tumor (low malignancy cyst), claimed as cysts of the throat/hoarseness and throat surgery, and assigned an initial disability evaluation of 30 percent, all effective November 7, 2007.  That decision also denied a total disability rating based on individual unemployability (TDIU).  The Veteran was notified of these determinations by RO letter dated February 2, 2010, but he did not appeal.  

A June 2010 rating decision denied service connection for sleep apnea and for restless leg syndrome, claimed as leg pain.  

A February 2011 rating decision granted service connection for CAD, SP stent placement and MI which was assigned an initial disability rating of 60 percent effective April 9, 2007.  A July 2011 rating decision confirmed and continued that 60 percent disability rating.  

In July 2011, the Veteran was afforded a Travel Board hearing before one of the undersigned Veterans Law Judges. 

An October 2011 Board decision denied an initial rating in excess of 30 percent for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims, which vacated the Board's decision in July 2012 pursuant to a Joint Motion for Remand (JMR) and remanded the case for further development.  

In April 2013 the Board remanded the issues of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to a TDIU rating to obtain VA treatment records, inquire whether the Veteran had claimed Social Security Administration (SSA) disability benefits, and to determine the severity of his PTSD and whether he is unable to secure or follow substantially gainful occupation by reason of service-connected disabilities.  (Notably, in the April 2013 Remand, the Board found that the issue of entitlement to a TDIU was re-raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).)  

A September 2013 rating decision confirmed and continued the 60 percent disability rating for CAD, SP stent placement and MI.  A January 2014 rating decision granted an increased 70 percent rating for PTSD effective November 25, 2013 (the date of a VA examination).  

In August 2015 the Board remanded the issue of entitlement to a rating in excess of 60 percent for CAD, SP stent placement and MI, and the issues of entitlement to an initial rating in excess of 30 percent for PTSD prior to November 25, 2013, and in excess of 70 percent thereafter, and entitlement to a TDIU rating.  That remand was for the purpose of affording the Veteran a hearing as to the claim for a rating in excess of 60 percent for CAD, SP stent placement and MI, and to obtain a clarifying opinion as to the impact of the Veteran's service-connected disabilities on securing and following substantially gainful employment.  

In February 2017, the Veteran and his spouse testified at a Travel Board hearing before one of the undersigned Veterans Law Judges which included testimony on the issues decided herein pursuant to the Veteran's request in light of Cook v. Snyder which was the precedent at that time.  See Cook v. Snyder, 28 Vet. App. 330 (2017) (holding that "[t]he Court is not adopting the veteran's reading of the statute, that he is entitled to a Board hearing at any time on any issue for any reason, []; instead, we hold that a claimant who received a personal hearing at one stage of appellate proceedings before the Board is not barred from requesting and receiving a Board hearing during a separate stage of appellate proceedings before the Board, namely, following a remand from this Court.").  But see Cook v. Shulkin, 2017 U.S. App. LEXIS 27666 (Fed. Cir., July 17, 2017) (granting VA's motion to stay the precedential effect of the Cook decision).  The Veteran waived his right to a third hearing before another judge.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

Later in February 2017 the Veteran submitted additional evidence, together with a waiver of initial RO consideration of that evidence.  

In March 2017 the Veteran's attorney requested copies of all documents added to the Veteran's record since October 28, 2011 and requested 90 days within which to submit additional evidence and argument or request a hearing.  However, in April 2017 the Veteran's attorney withdrew all of these requests.  

Nevertheless, by a May 12, 2017 Board letter the Veteran's attorney was provided with the previously requested records.  

After incorrectly assuming that the prior correspondence of the Veteran's attorney included a request for a hearing, by two letters sent in May 2017 to the Veteran and his attorney, they were notified that a Board hearing was scheduled at the RO on June 7, 2017.  Subsequently, two letters from the Veteran's attorney in July 2017 inquiring as to the status of the appeal made it clear that no additional hearing had been requested. 

In August 2017 the Veteran sent a letter to the Board, with a copy sent to the attorney, in which he stated that he desired to remove the attorney representing him as of August 2, 2017 and, further, stated that he had sent a letter to that attorney in June [2017] "that I would be replaceing [sic] him with 'FDVA' [Florida Department of Veterans Affairs]."  However, as yet no formal Power of Attorney has been executed and filed which would appoint anyone other than the attorney that had represented him until recently.  An October 5, 2017 Report of Contact reflects that the Veteran reported that he had not had time to follow through and have FDVA represent him and that he had chosen to proceed without representation.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  


FINDINGS OF FACT

1.  Prior to November 25, 2013, the overall impact of the Veteran's service-connected PTSD on his functioning was mild to moderate.  

2.  Since November 25, 2013, the Veteran's service-connected PTSD has been productive of no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  

3.  The Veteran's service-connected disorders are PTSD, rated 30 percent from April 9, 2007 and 70 percent from November 25, 2013; CAD SP stent placement and MI, rated 60 percent from April 9, 2007; and bilateral true vocal cord granular cell tumor, rated 30 percent from November 7, 2007; there has been a combined disability rating of 70 percent since April 9, 2007; 80 percent since November 7, 2007; and 90 percent since November 25, 2013.  

4.  The Veteran has two years of college education and work experience as a manager, and he last worked on November 7, 2008.  

5.  The Veteran's service-connected disabilities, cumulatively, preclude obtaining and retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD prior to November 25, 2013 are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Codes 9400, 9411 (2017).  

2.  The criteria for a rating in excess of 70 percent for PTSD since November 25, 2013 are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Codes 9400, 9411 (2017).  

3.  The criteria for a TDIU rating are met.  38 C.F.R. §§ 3.102, 3.341, 4.16, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied as to the claim for service connection for PTSD by letters dated in August 2007 and November 2013, and as to the TDIU claim by letters dated in September 2009 and November 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  In November 2009 he reported that since being treated in 2005 at the Columbus Regional Hospital for a heart attack all of his treatment had been with VA.  Records of the 2005 hospitalization at the Columbus Regional Hospital are on file, as are his VA treatment records.  Also on file are records from the SSA.  

In a statement dated September 18, 2010, the Veteran raised four contentions.  The Veteran reported that his August 2010 VA psychiatric examination had lasted only 45 minutes and he suggested that he would not tell an examiner that he was seeing on only one occasion whether he was having suicidal thoughts.  He told the August 2010 VA examiner that he saw things that are not there, but the examiner did not note that in the examination report.  Also, the examiner reported that the Veteran's speech was clear and coherent but the Veteran stated that it was not because of the removal of a cyst from his throat.  

The JMR underlying the Court's July 2012 Order found that the Board in 2011 had not discussed the sufficiency of the August 2010 examination in light of the Veteran's 2010 contentions with respect to the length of the examination and the claimed hallucinations.  In regard to the first contention, as to the matter of the examination lasting 45 minutes, the purpose of the examination was to obtain a picture of the severity of the service-connected PTSD at that point in time and in light of his past clinical history.  The August 2010 examiner specifically reported having reviewed the Veteran's claims file as well as his medical records.  His past treatment for psychiatric purposes as well as for his removal of a tumor of the vocal cords were recorded.  His family and social history as well as his occupational history were recorded as were his multiple complaints of ongoing psychiatric problems.  At least some of the information reported was obtained from prior documents and records made available to the examiner.  Thus, even assuming that the actual interview process lasted 45 minutes, it is clear that the examiner also spent time reviewing the Veteran's clinical history.  Crucially, the August 2010 VA examination report reflects that the examiner had knowledge of the relevant information pertaining to the Veteran's current and past medical history such that his clinical assessment of the severity of the Veteran's PTSD was an informed assessment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In regard to the second contention, the Veteran indicated that he would not be forthcoming to an examiner that he encountered on only one occasion.  In other words, he in essence indicates that he had not provided the examiner with complete information as to the severity of his psychiatric disability.  However, this was not the first VA rating examination that the Veteran had undergone.  At the time of the prior VA psychiatric rating examination in 2008, the VA examiner reported that there was no evidence of episodes of homicidal or suicidal thoughts.  Moreover, in the September 2010 letter the Veteran merely suggests that if he had had suicidal thoughts at the time of the 2010 examination he would not have reported them, but he did not actually state that at the time of the 2010 examination, or even earlier, that he had actually had suicidal thoughts.  The denial of suicidal ideations is consistent with reports made to treating health care professionals (i.e., persons who had seen the Veteran on more than one occasion) documented in the VA treatment records.  

Next, as to the Veteran's third contention that he reported to the 2010 VA examiner that he saw things that were not there, i.e., hallucinations, and that this was not recorded by the examiner, the Board has carefully reviewed the entire evidentiary record.  Having done so, the only indications of hallucinations have been the repeated notations that at times, while watching television, he has thought that he may have seen some fleeting shadows.  The matter of whether these constitute true hallucinations is a matter best left to the judgment of those with the appropriate medical and clinical knowledge, training, expertise, and experience for assessment.  The fact that the 2008 and 2010 examiners reported that there was no evidence of hallucinations indicates that exactly this type of judgment was made.  

In regard to the Veteran's fourth contention as to the matter of the August 2010 examiner's report that the Veteran's speech was clear and coherent, when the Veteran actually had some hoarseness due to removal of a tumor from his vocal cords, it must be noted that the examiner's notation was not in reference to the Veteran's physical ability to speak.  Rather, the assessment of the Veteran's speech being clear and coherent was a judgment of the impact that his PTSD has on his speech in relation to or as a reflection of his thought processes.  

Thus, the Board is not persuaded that the Veteran's psychiatric picture was not accurately portrayed by the report of the August 2010 VA psychiatric examination.  

Additionally, the Veteran presented testimony in support of his claims at a July 2011 travel Board hearing before one of the undersigned VLJs and he and his wife presented testimony in support of his claims at a February 2017 travel Board hearing before another of the undersigned VLJs, and transcripts thereof are on file.  See 38 C.F.R. § 3.103(c)(2).  

Except as discussed above, the Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (duty to assist at hearings).  

Background

The Veteran was hospitalized in October 2005 at the Columbus Regional Hospital for a myocardial infarction.  

In September 2007, because of a history of hoarseness, the Veteran underwent VA laser excision of a bilateral true vocal cord granular cell tumor.  

The Veteran underwent two days of VA hospitalization in December 2008 for CAD.  

In written statements dated in February 2010 and September 2010, the Veteran asserted that he was unable to work due to a service-connected throat disability.

VA medical records dated from April 2006 to July 2011 show infrequent treatment for psychiatric symptoms and diagnoses of mood disorder, not otherwise specified (NOS), and rule out PTSD.  Specifically, during a VA mental health assessment in September 2007, the Veteran reported intrusive thoughts of Vietnam, depression, loss of energy and interest in activities, behavioral changes, sleep disturbances, hallucinations described as fleeting shadows observed while watching television, panic attacks described as shortness of breath, nervousness, and lightheadedness while walking to the mailbox. He denied problems at work, deterioration in hygiene or grooming, and obsessive compulsive behavior.  The examiner also noted symptoms of hypervigilance and exaggerated startle response.  It was noted that the Veteran avoided discussions with anyone regarding Vietnam experiences, although he watched some war movies.  He also tended to avoid current war news, as it angered him because veterans today were welcomed home with open arms, whereas the Vietnam veterans were spit on.  

Socially, the Veteran had been married for 40 years and had two children.  He stated that he was socially withdrawn and preferred to stay home.  However, he went out with his wife to restaurants and sat with his back to the wall.  He indicated that he worked in the yard on weekends and his interests included basketball.  He also indicated that he wanted his spouse involved in his treatment and that he relied on her when things were not going well.  Occupationally, the Veteran had been with his employer for 18 years.  He reported his strengths were working well with people and being dependable and trustworthy, and being a good supervisor, a good provider, and a good father.  He reported his weakness was getting along with his peers at work, stating that he did not like some of the things that they did and that it was probably attributable to an age gap.  

On mental status examination, the Veteran was appropriately dressed with cooperative behavior.  He was friendly and easily engaged, albeit somewhat reticent to be frank with emotions.  He exhibited coherent thought content, goal directed thought processes, and speech that was normal in tone and rate.  Insight and judgment were intact, and concentration and memory were good.  The Veteran's mood was depressed and his affect was flat.  He denied suicidal and homicidal ideation.  The Veteran stated his mood was good and rated his depression as a 2/10; however his affect was incongruent with a somewhat restricted tone.  The examiner felt that the Veteran may have been minimizing the effects of his depression and PTSD symptomatology.  The examiner diagnosed a mood disorder, not otherwise specified (NOS); rule out PTSD; and, alcohol dependence in full sustained remission.  A Global Assessment of Functioning (GAF) score of 65 was assigned. It was noted that the Veteran preferred not to take medication but was open to counseling and therapy. 

Thereafter, in October 2007, a mental status examination was normal and the Veteran was described as pleasant and cooperative.  He reported symptoms of thoughts or dreams about past combat experiences, hyperstartle reaction, and concern over his anger.  However, he reported that his concentration was as good as it used to be and that he was not less interested in things he used to enjoy, he did not feel out-of-sync or disconnected from others or his own emotions, and he did not avoid things that reminded him of his experiences.  A PTSD screen was negative.  In November 2007, it was noted that his symptoms did not seem to be severe or he minimized them.  He denied having any memory of his nightmares but reported waking frequently at night. Diagnoses included mood disorder NOS, rule out sleep pattern disturbance versus sleep apnea, and rule out PTSD.  In December 2007, he reported that he was doing okay although he was having increased problems at work.  He believed that his new manager was trying to make things difficult for him.  He denied suicidal ideation and homicidal ideation and a mood disorder was assessed.  

On VA psychiatric examination in February 2008, the Veteran's claim file was reviewed and it was noted that the Veteran was not receiving current treatment for a mental disorder.  Regarding current symptoms, he reported that he could not form an attachment with others and did not have a full range of emotion.  He also experienced chronic sleep impairment.  He indicated that things that were previously interesting and engaging were no longer so, and that it was difficult for him to relax and enjoy daily life.  It was noted that re-experiencing brought on great distress and greatly diminished the quality of his life.  He reported strong reactions to Chinese cooking.  He also indicated that he used work to keep distressing memories and experiences out of his mind.  The examiner noted that the Veteran's chronic symptoms were initially mild but had grown stronger over the years to a moderate to serious level.

Socially, the Veteran had been married for 39 years to his second wife and had two children. He reported a healthy marriage and regular contact with his adult children.  However, he did not socialize and his leisure pursuits were limited to normal leisure time activities.  There was no history of suicide attempts and no history of violence or assaultiveness.  The examiner noted that the Veteran had healthy family relationships but few social ties or leisure time activities.  Occupationally, the Veteran worked as a technical manager for a recycling plant for 10 to 20 years.  During the last 12-month period, he had lost one week of time for throat surgery. 

Regarding PTSD symptoms, the examiner noted re-experiencing symptoms to include persistent and intrusive distressing recollections of the event including images, thoughts, or perceptions; intense psychological distress at exposure to internal and external cues that symbolized or resembled an aspect of the traumatic event; and physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  Avoidance symptoms included efforts to avoid thoughts, feelings, or conversations associated with the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; and a restricted range of affect.  Symptoms of increased arousal included difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and an exaggerated startle response. 

On mental status examination, the Veteran was neatly groomed and appropriately dressed.  His attitude was cooperative and he was friendly, relaxed, and attentive.  The examiner noted that the Veteran presented in an open and non-defensive manner and was possibly underreporting symptoms due to shame over them and the pain of having to discuss traumatic material.  His speech was spontaneous, and his thought process and content were unremarkable.  The Veteran's affect was constricted, and his mood was anxious and dysphoric.  His memory was normal and his attention was intact, but it was noted that he struggled with concentration tasks.  His judgment and insight were also intact, and there was no evidence of delusions or hallucinations.  Nor was there evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, episodes of violence, homicidal thoughts, suicidal thoughts, or problems with activities of daily living.  The Veteran was able to maintain minimum personal hygiene and he interpreted proverbs appropriately. 

Based on the foregoing, the examiner diagnosed PTSD and assigned a GAF score of 48.  The examiner noted that the Veteran was able to work and sustain his marriage but experienced serious levels of distress secondary to re-experiencing.  The examiner noted that the Veteran had been unable to sustain social relationships, had limited leisure time activities, and had used work to keep his mind away from trauma.  It was noted that numbing and hyperarousal had significantly limited his social relationships and that re-experiencing, anxiety, and hypervigilance reduced his ability to enjoy daily life or moments when he was not working.  The examiner noted deficiencies in the areas of thinking and mood manifested by impaired concentration and re-experiencing of trauma.  However, there were no deficiencies in work and family relations.  The examiner noted that the Veteran was able to work and used excessive work to protect himself from the symptoms.

The record thereafter shows that during April 2008 VA treatment, a depression screen was negative. The Veteran reported that over the past two weeks he did not experience little interest or pleasure in doing things and did not feel down, depressed, or hopeless.  During July 2008 VA treatment, it was noted that he was experiencing problems at work because of his inability to talk much following his throat surgery and he had recently been demoted. 

In a mental health evaluation in July 2008, the Veteran's spouse stated that she was "very discouraged" about the Veteran's ability to continue working, and was considering the possibility of applying for disability benefits with the SSA.  

In a July 2008 statement, apparently from the Veteran's supervisor, it was reported that the Veteran had rarely missed work but since developing throat problems had missed work to seek treatment.  His ability to communicate was a concern because he worked in a loud environment and could not speak loudly enough to communicate in that environment. 

The Veteran submitted written statements in support of his claim.  In a July 2008 written statement, he reported problems with PTSD and trouble sleeping at night.  He reported that he woke up in cold sweats and did not like to be around a large group of people.  He was also having problems communicating at work due to his throat problems, which was required because he had 10 people that worked for him.  He stated that he was more depressed because he could not communicate like he should.  He had difficulty communicating at work and supervising 10 others since he had a cyst removed from his throat in 2006.  

SSA records include a February 2009 Supplemental Cardiac Questionnaire in which the Veteran self-reported that he had a heart attack and his cardiac condition kept him from working due to shortness of breath (SOB), chest pain, and prolonged standing.  He could slowly walk about half a block but had to stop due to chest pain and SOB.  He could walk rapidly only from one room to the next due to SOB.  He could not lift more than 10 pounds due to back and leg pain, as well as chest pain.  He could no longer take long walks or play sports.  In a Supplemental Pain Questionnaire he also reported having pain in his back, legs, knees, and ankles.  He reported taking medication for chest and joint pains. 

A March 2009 SSA Determination and Transmittal sheet reflects that it was found that the Veteran became disabled on November 7, 2008 and the primary diagnosis was CAD.  

In a June 2009 statement, the Veteran reported that he had experienced two heart attacks, had a sore throat all the time, was no longer able to work, and had difficulty talking.  He stated that some days he did not feel like getting out of bed.  

In a September 2009 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked in November 2008 and had become too disabled to work in March 2009.  He had work experience as a manager from 1991 to November 2008.  He left his last job because of disability and expected to receive disability retirement benefits.  He had two years of college education.  He reported that his job had been done away with by a new general manager and after he had a cyst removed from his throat he had trouble communicating with people that worked for him.  

In September 2009, the Veteran reported that he thought about things that he saw and had to do in Vietnam, and that he woke up at night and could not sleep.  He again related that he lost his job due to trouble communicating.  The doctor that had removed a cyst in his throat had told him that part of his vocal cord had been removed.  In a November 2009 statement, the Veteran stated that his throat hurt all the time and he did not sleep, but when he did sleep, things came back to him that he saw in Vietnam.  

In a November 2009 letter from an assistant general manager of the Veteran's former employer, it was stated that most recently the Veteran had been a converting/technical manager.  He had some health problems related to his throat that caused a great deal of issues and frustration because his ability to communicate was limited.  In a manufacturing environment it was very difficult to communicate when your voice was limited.  

In a November 2009 VA Form 21-4192, Employment Information, the Veteran's last employer reported that he had worked from January 1992 to November 7, 2008.  He had been a full-time production supervisor/manager.  No concessions had been made due to his age or disability.  It was stated that the reason for him no longer working was "severance termination" but it was also reported that he would be receiving a retirement pension.  

In a January 2010 rating decision, the RO denied the TDIU claim.

On VA examination in January 2010 it was reported that the Veteran had a cyst removed, via laser, from his vocal cords by VA in 2007.  He reported having hoarseness and after talking having a sore throat.  The Veteran believed that the VA surgeon had removed too much of his vocal cords because his hoarseness was worse after the laser surgery.  He reported having received speech therapy but his hoarseness had not improved.  On examination he had mild to moderate hoarseness of the voice but he could be understood without difficulty.  There was no evidence of pharyngitis, lymphadenopathy or discharge.  The relevant diagnosis was hoarseness of the voice, with sore throat with talking, status post laser surgery.  

In a February 2010 statement, the Veteran reported that he did not like to go out and meet people because he could not talk.  

During a VA psychiatric examination on August 18, 2010 the Veteran's claims file and medical records were reviewed.  The Veteran reported having had three months of speech therapy following his removal of a tumor from his vocal cords with only a little improvement in his speech.  He denied treatment for PTSD but reported treatment for depression, and had not been hospitalized for psychiatric treatment.  He was still married to his second wife for a total of 41 years with whom he had a stable relationship.  He had regular contact with his two children, and all seven grandchildren visited him last summer.  He socialized with one male friend.  He would go out to eat with his wife twice monthly and to a community swimming pool once weekly.  He was preoccupied with Vietnam recollections and reported that he still dreamed about Vietnam experiences occasionally.  He also reported ongoing sleep impairment.  He stated that he did not get close to anyone other than family, perhaps because of fear of losing someone.  He also believed that every medical problem he had was related to Vietnam.  Post service, he was angrier at the world and had more difficulty in concentrating. 

Regarding the Veteran's PTSD symptoms, the examiner noted difficulty falling or staying asleep; difficulty concentrating; efforts to avoid thoughts, feelings, or conversations associated with the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; restricted range of affect; intrusive distressing recollections of the event including images, thoughts, or perceptions; recurrent distressing dreams of the event; and intense psychological distress at exposure to internal and external cues that symbolize or resemble an aspect of the traumatic event.  The examiner noted chronic symptoms that were moderately severe and occurred three times per week.  

Socially, the Veteran's activities and leisure pursuits included primarily fishing, but also watching television during football and basketball seasons, reading the newspapers, and pulling weeds.  There was no history of suicide attempts.  However, the Veteran did report a history of violence/assaultiveness approximately 20 years prior when he was drinking.  Occupationally, the Veteran had been a production manager at a plant that made solid fiber for furniture and book bags until he retired in November 2008 due to medical problems.  The Veteran stated that he was forced to retire because of speech difficulties following surgery to remove a vocal cord tumor.  

On mental status examination, the Veteran was clean, neatly groomed, and casually dressed.  His attitude was cooperative and relaxed and his speech was clear and coherent.  His mood was good and he exhibited an appropriate affect.  Attention was described as intact, although it was noted that the Veteran was not able to perform serial sevens.  Remote memory was normal, although recent memory and immediate memory were mildly impaired.  Judgment and insight were intact and thought process and content were unremarkable.  As to delusions and hallucinations the examiner reported that there were "none."  There was no evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or problems with activities of daily living.  The Veteran interpreted proverbs appropriately and had fair impulse control.  He was able to maintain minimum personal hygiene.  

The examiner diagnosed chronic PTSD and assigned a GAF score of 53.  The examiner found that the Veteran appeared to be slightly improved since his last examination, but definitely no worse than before.  The examiner noted that the Veteran appeared to have made an adequate adjustment to his retirement from work and chronic medical and psychiatric conditions.  He had retired after 18 years with a company and nine months after his initial VA evaluation for PTSD.  The Veteran reported that he was forced by his company to retire because of his speech difficulties after surgery to remove a vocal cord tumor.  There was no expectation of improvement in his PTSD or occupational functioning.  The examiner found that the Veteran did not have total occupational and social impairment due to PTSD.  Similarly, the PTSD did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  The Veteran's psychiatric symptoms were productive of reduced reliability and productivity with examples and pertinent symptoms being him getting easily angered by hearing reports of combat in Iraq and Afghanistan, and his preoccupation with Vietnam recollections and occasional dreams of Vietnam experiences; seeing other patients in a hospital triggered his thoughts about himself and Vietnam.  

During a July 2011 Travel Board hearing, the Veteran testified that he was just getting back into treatment and had been seen twice in the last three years.  He reported that he did not like crowds and preferred to be around one or two people at most.  He reported one person with whom he went fishing now and then.  His marriage was described as similar to any other marriage with ups and downs.  He reported that he did not like to listen to the news because there was never anything good, and he did not like to watch many television shows.  Regarding his memory, the Veteran reported that he forgot where he put things and stated that his wife would probably say his memory was bad because he forgot dates.  He indicated that he would not be able to go to the grocery store and pick up five or six items without writing them down.  The Veteran also indicated that his wife said he was depressed.  However, when the Veteran was asked if he felt depressed, he responded that he could not answer that question because he did not feel any changes.  He indicated that the depression came on sort of slow and he did not notice it.  He reported that he was short-tempered and snappy.  However, he had no problems with wanting to hurt himself.  He testified that he was not working and that he was cut from his job because he could not communicate at work because of his vocal problems.  

A September 25, 2013 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) shows that on examination of the Veteran it was reported that his diagnosis was CAD and his treatment plan included taking continuous medication.  He had percutaneous coronary intervention, in 2005 at the Columbus Regional Hospital, by VA in 2008, and again by VA in 2009 when he was treated for an MI.  He had not had bypass surgery, a heart transplant, or insertion of a pacemaker or cardioverter defibrillator.  He did not have congestive heart failure.  A diagnostic exercise test had not been conducted.  With respect to the Veteran's Metabolic Equivalency Tests (METs) it was reported that as to the lowest level of activity at which the Veteran reported symptoms, he denied experiencing symptoms with any level of physical activity.  There was no evidence of cardiac hypertrophy or dilatation.  Based on testing in June 2013, his left ventricular ejection fraction was 55 percent to 60 percent.  It was opined that his ischemic heart disease did not impact his ability to work.  

The examiner reported that as to the matter of the Veteran's METs, this portion of the examination report had been checked merely to complete the report and it did not reflect the Veteran's cardiac status.  Rather, the Veteran had other conditions affecting exercise tolerance, i.e., moderate to severe chronic obstructive pulmonary disease (COPD).  It was noted that subjective METs was not an accurate measurement of the Veteran's cardiac status.  Based on the June 2013 echocardiogram and recent notes indicating no complained of chest pain or dyspnea, the Veteran's METs, excluding non-cardiac conditions, would be "7 - 10."  

In December 2013 the examiner that conducted the September 2013 Ischemic Heart Disease DBQ reported that the Veteran's CAD and residuals of a vocal cord tumor did not preclude him from securing and following substantial gainful employment.  The rationale was that he had no evidence of cardiomyopathy or congestive heart failure, and his ejection fraction was normal.  He was status post CO2 laser excision of a glottis granular cell cancer with no recurrence of the tumor.  His endoscopic evaluation through speech therapy was reviewed with speech therapy; he had a hoarse but intelligible voice.  

A November 25, 2013 PTSD DBQ shows that since the Veteran's last psychiatric examination in April 2010, he had continued to experience daily variable PTSD symptoms.  He experienced nightmares and flashbacks related to military trauma.  He had significant avoidance symptoms, to include avoidance of thoughts, feelings and conversations associated with the trauma, and avoidance of places and people associated with the trauma.  He had a restricted range of affect and emotional detachment.  He also reported irritability, poor sleep, hypervigilance and difficulty with concentration.  He reported hearing voices of peers who died in Vietnam calling his name when in bed at night.  He reported seeing shadows.  He stated that he had flashbacks every day.  He reported mood dysphoria and stated that at times he was tearful and easily fatigued.  He denied suicidal or homicidal ideation.  His GAF score was 60.  Occupational and social impairment with reduced reliability and productivity was considered the best summary of the Veteran's level of occupational and social impairment.  

The examiner reported that since the Veteran's last psychiatric examination in April 2010 he has continued to reside in Florida, where had moved after his retirement, with his wife of 43 years.  He reported that he was in daily communication with his two children, who reside out of state.  He reported that he had a good marriage and while he had never discussed his trauma exposure, his wife was aware of his diagnosis and was supportive.  While he reported having a good relationship with his children, he found it difficult to be engaged with them.  He felt emotionally overwhelmed and anxious.  He had difficulty with large groups.  When he went to a store with his wife he remained in the car.  In fact this was the primary reason the couple moved.  He and his spouse resided in a community with a club house and activities which, however, he did not attend.  The Veteran reported having several acquaintances that were much older than he.  At times he went to the beach.  Due to his hypervigilance he was unable to attend social functions in crowded areas, such as the movies or the mall or restaurants.  

With respect to the Veteran's occupational history, he had retired, prior to his last examination, after 18 years as a supervisor in a plant.  He had not wanted to retire but had to due to physical health issues.  He reported that he had been working 80 hours a week.  He related that his PTSD became worse after retirement because he had fewer activities to distract him.  Currently, he worked in his garage all day, and worked in the yard, and kept moving all day.  Despite this, he stated that he constantly thought about what he had seen and done.  He had joined a veteran's organization but had only gone to one meeting.  He stated that exposure to conversations regarding trauma, and the anticipation of such, was too anxiety provoking to continue to attend.  Much of his day was spent socially isolated. 

Since the Veteran's last psychiatric examination he had been prescribed Ambien and Zoloft.  He had been able to complete prolonged exposure treatment addressing his PTSD symptoms in March of 2013, and his prescribing provider had indicated that there was a stabilization of his PTSD symptoms.  

The Veteran's symptoms of PTSD included the following: recurrent and distressing recollections of his stressors; acting or feeling as if the traumatic events were recurring; persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness; avoids thoughts, feelings or conversations associated with the trauma; avoids activities, places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; and hypervigilance.  These symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

It was further reported that the Veteran had depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and persistent delusions or hallucinations.  

The examiner opined that the Veteran was capable of managing his financial affairs.  With respect to the query of whether it was at least as likely as not that the Veteran's service-connected disabilities, together, precluded him from securing and following substantially gainful employment consistent with his education and occupational experience, the examiner opined that based solely on his diagnosed and service-connected PTSD, he would be able to perform the duties associated with sedentary or physical employment with significant accommodations.  

Of record is an April 2015 report by E.T., a Licensed Psychologist, of a March 2015 evaluation.  In a May 1, 2015 Informal Brief, the Veteran's then legal representative stated that the Licensed Psychologist conducted a telephonic interview of the Veteran.  The report reflects that the Veteran had completed an Associate's degree in business.  He had been married to his current wife since 1968 and they had two grown children.  He received SSA benefits.  He was originally on "disability" at age 62 due to throat surgery and his heart condition.  He also received a pension from a former employer.  The Veteran had been employed by Rock Tenn from 1991 to 2007 and his job was a production manager.  He stopped working due to throat surgery and his heart condition.  Previously, he had worked from 1972 to 1981 as a supervisor at Mead Container and from 1982 to 1991 at Chesapeake Container in the same capacity.  He did not have any transferrable skills to sedentary work without significant vocational adjustment in terms of setting, process, and industry.  

The Veteran needed medication to help him sleep but would awaken after two hours sometimes due to nightmares and sometimes with physical reactions such as sweating.  He had intermittent weekly intrusive and involuntary thoughts about Vietnam, and had flashbacks.  He saw shadows, and the sight or sounds of helicopters or news about a current war could cause flashbacks and/or intrusive thoughts.  He avoided people, places, and events that reminded him of the military.  He had felt emotionally numb since his service, and had difficulty trusting others.  He had few friends and rocky interpersonal relationships.  He felt alienated from others.  He had frequent bouts of irritability and outbursts of anger.  His concentration was impaired and his mind wandered easily.  He was hypervigilant and he had a startle response.  

The Veteran's following symptoms caused severe social, personal, and occupational impairment: difficulty concentrating; bouts of generalized anxiety with occasional panic attacks; flashbacks/intrusive thoughts; sleep disturbance; withdrawn; overwhelmed feelings of sorrow with survivor guilt; and bouts of moderately severe depression.  

The evaluating psychologist reviewed the Veteran's records and reported that a September 2007 mental health note indicated that the Veteran admitted having hallucinations, in that he sometimes thinks he sees fleeting shadows when watching TV.  He admitted to mania when drinking.  There had been a diagnosis of a mood disorder and a GAF score of 65.  A February 2008 VA psychiatric examination yielded a GAF score of 48.  A July 2008 mental health note showed that the Veteran's wife reported that he was having extreme difficulties at work and had been demoted because he could no longer talk due to his throat surgery.  He also had problems with his knees, heart blockage, chronic obstructive pulmonary disease, PTSD, and arthritis.  He had coronary stents inserted in 2005 and 2007.  A VA psychiatric examination in August 2010 yielded a GAF score of 53, without any expectation of improvement, and a November 2013 VA examination yielded a GAF score of 60.  

It was noted that a VA physician's assistant had reported in December 2013 that the Veteran's vocal cord residuals did not preclude employment, but the evaluating psychologist indicated that there was no indication that this person had any background in vocational rehabilitation, nor was there a comment about the effects of PTSD and CAD.  

The evaluating psychologist opined, after reviewing the record, and after discussions with the Veteran and his wife, that the Veteran's symptoms as of April 9, 2007 with a GAF score of 48 indicated serious impairment with symptoms such as difficulty establishing and maintaining effective work and personal relationships, flashbacks, irritability, and difficulty with judgment and concentration.  As a nationally-certified rehabilitation counselor and licensed psychologist it was her opinion that the Veteran's combination of throat disability, heart disability, and significant PTSD symptoms would render him incapable of maintaining substantially gainful employment.  He had not stopped working in 2007 but the combination of service-connected disorders ended his employment.  In the interview he had indicated that he became fatigued very easily and had chest pains on minimal exertion.  With continued speech he became winded because his throat was dry and sore.  He had difficulty being around others and extreme difficulty with unexpected loud noises.  

In June 2016 the examiner that conducted the VA November 2013 PTSD examination reported that, again, based solely on the Veteran's service-connected PTSD he would be able to manage the duties associated with physical or sedentary employment with an accommodation.  The examiner stated that it was not appropriate for the examiner to offer medical opinions or statements regarding limitations due to physical health issues, because the examiner was a clinical psychologist and not a medical provider.  

Continuing, the examiner stated that based on the data in CPRS and VBMS and a recent review of records by Ability Management, due to the Veteran's hypervigilance he had the ability to work alone, or with a small group with the option of being able to be located where he can observe the personnel in the room.  Due to irritability, it was likely that he would do best in a situation in which he was able to have minimal contact with the general population.  Due to difficulty with concentration and attention, his assigned tasks should be outlined verbally and in writing so he could refer to instructions as needed.  

On VA cardiovascular examination in October 2016, the Veteran's records were reviewed.  His diagnosis was CAD and it was noted that he had three cardiac stents placed.  He stated he became short of breath after walking about a block but did not have chest pain due to CAD.  His CAD was due to atherosclerotic plaques.  Continuous medication was required for control of his heart condition.  He had been treated by VA for an MI in 2009 but he did not have congestive heart failure, cardiac arrhythmias, or a heart valve condition.  He had not had pericardial adhesions.  He had percutaneous coronary intervention (angioplasty) at the Columbus Regional Hospital in 2005 and by VA in 2009.  

On physical examination the Veteran's heart rate was 64 and his rhythm and heart sounds were normal.  His lungs were clear to auscultation.  The peripheral pulses of his lower extremities were normal but there was a trace of edema in each lower extremity.  His blood pressure was 134/78.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  

The examiner reported that a past EKG in September 2016 had revealed an inferior wall MI of indeterminate age.  A February 2016 chest X-ray had not revealed any acute cardiopulmonary abnormality.  An August 2011 angiogram had revealed a mildly reduced left ventricular function with an estimated ejection fraction of 45 percent.  A June 2016 MRI had revealed a normal size left ventricle with moderately reduced systolic function.  The estimated ejection fraction was 41 percent with a normal-size right ventricle and normal right ventricular function, and another estimated ejection fraction was 45 percent.  There was mild to moderate aortic insufficiency.  An exercise stress test in March 2016 had revealed a normal left ventricular size and wall motion with a post stress left ventricular ejection fraction of 62 percent.  His METs level was 7, and the test did not show any ischemia.  An interview-based METs test in October 2016 revealed dyspnea and his METs results were 1 to 3, which had been found to be consistent with activities such as eating, dressing, taking a shower, and slow walking (2 mph) for 1-2 blocks.  It was reported that the exercise stress test results yielded more accurate results as to the Veteran's METs than the interview-based METs test.  However, it was noted that his METs limitation was not due solely to his cardiac status; rather, the limitation in METs level was due to multiple medical conditions including the heart condition, and it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  

The examiner opined that the Veteran's heart condition did impact the Veteran's ability to work and that his cardiac condition could present functional impairments that might impact physical employment but might be remedied with a reasonable accommodation, in accordance with federal guidelines.  Sedentary employment would not be impacted.  The Veteran's residuals of bilateral vocal cord granular cell minor would not impact his ability to perform either physical or sedentary employment.  

The examiner further noted that the Veteran had multiple co-morbidities (to include COPD, knee arthritis, and low back degenerative arthritis which affected the "estimated METS", and the value given was purely speculative in that if the co-morbidities (well documented in VA electronic medical records) were factored out his estimated METs based solely on his cardiac status would likely be much higher.  Also, echocardiogram results from testing on October 16, 2016 were yet available.  

In response to the Board's request in the August 2015 Remand for an opinion as to whether the Veteran's service-connected disabilities, in combination, precluded him from securing and following substantially gainful employment consistent with his education and occupational experience, an opinion was obtained from a VA physician in December 2016.  That opinion indicates the Remand and the Veteran's records were reviewed, including prior opinions by Dr. T., and Dr. G.  It was opined by that physician that the Veteran's service-connected disabilities of the heart, vocal cord, and PTSD would not impact his ability to perform the duties associated with sedentary employment.  His heart condition caused problems on exertion, not at rest.  His vocal cord residuals did not impact his ability to work in a sedentary environment.  

It was noted that the recommendations per Dr. G. were that due to the Veteran's hypervigilance he had the ability to work alone, or with a small group with the option of being able to be located where he can observe the personnel in the room.  Due to irritability, it was likely that he would do best in a situation in which he was able to have minimal contact with the general population.  Due to difficulty with concentration and attention, tasks should be outlined verbally and in writing so he could refer to instructions as needed.  

At the February 2017 travel Board hearing the Veteran's wife testified that the Veteran's past history had been very abusive.  Page 4.  She testified that he was an alcoholic but when he was not drinking he worked constantly, apparently to keep his mind occupied.  They had been married for 47 years during which there had been mental and physical abuse.  Even their children had suffered from this.  Many people had recommended that she divorce the Veteran because of his abusive behavior.  Page 5.  The Veteran had outbursts.  He was a very hard worker.  Page 6.  The Veteran was very quiet.  He watched a lot of TV to occupy his time.  He had always placed his work and job ahead of his family.  His job with Rock Tenn ended because of his throat cancer and because of having a heart attack on the job.  Page 7.  He continued to drink alcohol but his abuse was now only verbal and no longer physical.  Page 8.  The Veteran testified that after he had a heart attack while at work, he decided to retire.  Page 9.  His spouse testified that the Veteran could not do much outside yardwork, and just trimming trees would cause him to be short of breath; she attributed this to his heart disease (not his COPD).  Page 10.  The Veteran's wife also testified that he had a hernia operation and needed knee surgeries but after surgery they had not been able to stabilize his oxygen.  Page 12.  He was not a candidate for heart surgery.  Page 13.  If he had been able to continue working he would have done so but he was no longer capable of working.  He could not sit for very long, stand for very long, or speak for very long.  Page 14.  

At the hearing the Veteran submitted a list of his medications, together with a waiver of initial RO consideration of such evidence. 

General Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. § 4.3.  

While 38 C.F.R. §§ 4.1 and 4.2 require that each disability be viewed "in relation to its history" to "accurately reflect the elements of disability present," a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Reasonable doubt is to be favorably resolved and is a substantial doubt, i.e., within the range of probability as distinguished from pure speculation or remote possibility, and exists when there is an approximate balance of positive and negative evidence. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  If the preponderance of the evidence is against any claim, it necessarily means that there is no approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 which uses a general rating formula for the evaluation of mental disorders.  Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.  

Pursuant to the general rating formula, PTSD warrants a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates[: (1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

"Suicidal ideation appears only in the 70% evaluation criteria [] [t]here are no analogues at the lower evaluation levels."  Also, "[b]oth passive and active suicidal ideation are comprised of thoughts: passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Bankhead v. Shulkin, 29 Vet. App. 10 (2017). 

Evidence of more than thought or thoughts of ending one's life to establish the symptom of suicidal ideation, is not required.  In other words, a veteran need not be at a risk, whether a high or low risk, of self-harm in order to establish the criteria of suicidal ideation.  "[T]he presence of suicidal ideation alone [] may cause occupational and social impairment with deficiencies in most areas."  Id.  Also it may not be found that a claimant does not have suicidal ideation merely because he has not been hospitalized or treated on an inpatient basis, as this would impose a higher standard than the criteria in the Diagnostic Codes for mental disorders.  Id.

"VA did not include in the criteria for a 70% evaluation the risk of actual self-harm.  In fact, to the extent that risk of self-harm is expressly mentioned in § 4.130 at all, it is referenced in the criteria for a 100% evaluation as 'persistent danger of hurting self,' a symptom VA deemed to be typically associated with total occupational and social impairment.  38 C.F.R. § 4.130."  However, VA adjudicators are not "absolutely prohibited from considering [] risk of self-harm in assessing [a] level of occupational and social impairment" but there must be a differentiation between suicidal ideation, which is generally indicative of a 70% evaluation, and a risk of self-harm, the persistent danger of which is generally indicative of a 100% evaluation.  Id.  

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also consider how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term 'such as' in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be 'due to' those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  The United States Court of Appeals for the Federal Circuit in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013) noted the "symptom-driven nature" of the General Rating Formula, and observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."   

The Global Assessment of Functioning scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score in between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms which are transient or expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) but no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).

However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  

Analysis

A Rating in Excess of 30 Percent Prior to November 25, 2013

In correspondence dated February 14, 2014 the Veteran's former legal representative argued that the February 2008 VA examination assigned the Veteran a GAF score of 48 which is indicative of serious symptoms with serious impairment of social and occupational functioning.  However, as noted, a GAF score is only one factor in determining a psychiatric disability rating.  For example, during the September 2007 psychiatric assessment the Veteran's affect was flat and incongruent and with a restricted tone.  He had a depressed mood and reported being somewhat socially isolated.  However, there was no impairment of his thought content, thought processes, tone and rate of speech, insight, judgment or memory.  All of this was consistent with the assigned GAF score of 65, indicating only mild impairment.  Follow-ups in October, November and December 2007 did not yield findings demonstrating that the Veteran's psychiatric status and resulting impairment had worsened to any extent.  

The February 2008 VA psychiatric examination found that the Veteran used his work to minimize his symptoms and that most of his dysfunction was with respect to social impairment.  It was then reported that his psychiatric symptoms were initially mild but had worsened over the years to being moderate to serious.  Nevertheless, he did not require treatment for a mental disorder, and he was able to continue work unabated and to maintain his marriage.  While his affect and mood were impaired and he struggled with concentration tasks, his memory and attention as well as speech and thought processes and content were unimpaired.  Significantly, the February 2008 examiner concluded that while the Veteran had deficiencies in the areas of thinking and mood manifested by impaired concentration and re-experiencing of trauma, there were no deficiencies in work and family relations, and he was able to use excessive work to protect himself from his symptoms, such that being preoccupied with work was, in essence, the Veteran's form of self-therapy.  All of this was more consistent with the initial 30 percent disability rating which was assigned, encompassing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, and self-care.  

In correspondence dated February 14, 2014 the Veteran's former legal representative argued that the August 2010 VA rating examiner stated that the Veteran experienced "reduced reliability and productivity due to PTSD symptoms" which warranted the assignment of a 50 percent rating.  

While true, that examiner also reported that the Veteran appeared to have slightly improved since his last examination, in 2008, and was "definitely" no worse than before.  Moreover, this is consistent with the GAF score of 53, indicating moderate impairment assigned at that time.  Likewise, at that examination the Veteran reported having received treatment for depression but not specifically for PTSD even though he reported being preoccupied with recollections and dreams relative to Vietnam and complained of more difficulty concentrating.  The examiner indicated that the psychiatric symptoms were chronic and were moderately severe, while occurring only three times weekly, with mild impairment of recent and immediate, but not remote, memory.  It is important to note that the examiner found no evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, lack of impulse control, inability to maintain personal hygiene, or problems with the activities of daily living.  Additionally, the Veteran's reports of seeing fleeting shadows are not shown to have affected his functioning in any meaningful way.  The mere presence of a symptom is not determinative of the specific disability rating to be assigned; rather, it is the frequency, severity, and duration of the symptom and impact on the Veteran's occupational and social functioning that determines the disability rating. The presence of this symptom does not warrant the assignment of a higher rating.  Also, even when considering the Veteran's testimony that his memory was impaired and he was short tempered, he also reported at the 2011 travel Board that his no longer being employed was a matter that, essentially, was one of being forced to retire due to his vocal problem and not solely due to his service-connected psychiatric disorder.  Despite the presence of all of the Veteran's symptoms, he maintained gainfully employed which even included supervising other employees.  After he stopped working, in the expert opinion of the August 2010 VA examiner, the Veteran had made an adequate adjustment to his retirement.  Thus, the Board is not persuaded that the impact of the Veteran's PTSD symptoms on his functioning rises to the level of impairment contemplated in a 50 percent or higher rating.     

Accordingly, for the foregoing reasons and bases the Board finds that the preponderance of the evidence is against finding that at any time between the initial grant of service connection for psychiatric disability and November 25, 2013, a disability rating greater than 30 percent was warranted for the Veteran's service-connected psychiatric disability.  

A Rating in Excess of 70 Percent Since November 25, 2013

The current 70 percent rating for PTSD was assigned by the RO effective the date of the November 25, 2013, VA psychiatric examination.  

A higher 100 percent rating is not, however, warranted because the pathology due to PTSD did not more nearly approximate the total social and occupational impairment represented by the criteria for a 100 percent rating, or been approximately evenly balanced between those and the criteria for a 70 percent rating.  

The Veteran is not neglectful as to the activities of daily living, e.g., the maintenance of minimal personal hygiene.  The recent private psychologist noted that the Veteran had occasional auditory hallucinations of hearing someone calling his name, and seeing shadows when watching television.  The private psychologist did not address how these could be symptoms of PTSD or whether they were an exaggerated form of hypervigilant behavior on the part of the Veteran.  The Board also observes that the November 2013 VA examiner included in the list of the Veteran's symptoms, "persistent delusions or hallucinations," but the VA examiner then found that based solely on the Veteran's PTSD, he would be able to perform the duties associated with sedentary or physical employment with significant accommodations.  Thus, the impact of the Veteran's particular symptom on his functioning is not of similar severity, frequency, and duration as contemplated by a total rating.  The Veteran's cognitive functions are not severely impacted.  Additionally, he is not shown to have gross impairment in thought processes or communication, or grossly inappropriate behavior.  Similarly, he is not in a persistent danger of hurting himself or others.  In this regard, there is no credible evidence that the Veteran suffers from suicidal ideation much less that he is in persistent risk of self-harm.  Also, the Veteran's wife reported on a past history of abuse but there was no indication from her testimony that she perceived herself to presently be in constant danger.  Thus, the frequency, duration, and severity of the Veteran's symptoms are more consistent with an impaired impulse control with periods of violence rather than persistent danger of hurting others.  Also, he is not disoriented to time or place and he does not have memory loss for names of close relatives, own occupation, or his own name.  

The foregoing evidence, including the assigned GAF scores, reflect that neither the Veteran's symptoms nor his overall level of impairment more nearly approximated the criteria for a 100 percent rating or that the evidence is approximately evenly balanced in this regard.  As the preponderance of the evidence is against entitlement to a 100 percent rating for PTSD at any time during the appeal process, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  

TDIU

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability or disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

A substantially gainful occupation-i.e., one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income, is employment which constitutes a substantially gainful occupation and thus "actual employability."  Faust v. West, 13 Vet. App. 342, 355-56 (2000) (finding that this definition for substantially gainful employment or substantially gainful occupation was limited to the facts of that particular case).  

Marginal employment is an example of what is not substantial employment.  "[T]he plain meaning of [38 C.F.R. ]§ 4.16(a) does not limit consideration of marginal employment only to currently employed veterans ..."  Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).  

Substantially gainful employment is synonymous with substantially gainful occupation and regardless of whether employed or not, a Veteran is precluded from substantially gainful employment when unable to secure or follow an occupation capable of producing income that is more than marginal, i.e., income that exceeds the poverty threshold for one person, or based on the facts of an individual case.  In other words, a TDIU is not warranted if able to engage in more than marginal employment.  Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016). 

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the determination, VA may not consider non-service-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19; see Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Unlike VA's disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, a TDIU analysis must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994); Beaty v. Brown, 6 Vet. App. 532, 534 (1994); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991). 

To the extent that the TDIU analysis involves whether a veteran could at the relevant time perform the physical and mental acts required by employment, see Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), veterans are qualified to render probative evidence on that issue, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (providing that the veteran is competent to testify as to observable medical conditions); see also Geib, 733 F.3d at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  

Analysis

The September 25, 2013 Ischemic Heart Disease DBQ shows the examiner opined that the Veteran's ischemic heart disease did not impact his ability to work.  In December 2013 the examiner that conducted the September 2013 Ischemic Heart Disease DBQ reported that the Veteran's CAD and residuals of a vocal cord tumor did not preclude him from securing and following substantial gainful employment.  
The November 25, 2013 PTSD DBQ (and June 2016 opinion) shows that the examiner opined that based solely on the Veteran's PTSD, he would be able to perform the duties associated with sedentary or physical employment with significant accommodations.  In the April 2015 report, psychologist E.T., opined that the Veteran's combination of throat disability, heart disability, and significant PTSD symptoms rendered him incapable of maintaining substantially gainful employment.  The October 2016 VA cardiovascular examination shows the examiner opined that the Veteran's heart condition did impact the Veteran's ability to work and that his cardiac condition could present functional impairments that might impact physical employment but might be remedied with a reasonable accommodation, in accordance with federal guidelines.  Sedentary employment would not be impacted.  The examiner maintained that the Veteran's residuals of bilateral vocal cord granular cell tumor would not impact his ability to perform either physical or sedentary employment.  A December 2016 VA physician opined that the Veteran's service-connected disabilities of the heart, vocal cord, and PTSD would not impact his ability to perform the duties associated with sedentary employment.  His heart condition caused problems on exertion, not at rest and his vocal cord residuals did not impact his ability to work in a sedentary environment.  

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16 (a) (2017); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2016), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2  (2016).").  The Veteran last worked on November 7, 2008.  Interpreting the reports of medical examination in light of the Veteran's whole recorded history, the Board finds that the Veteran's service-connected PTSD is productive of some occupational impairment, that his service-connected CAD alone would preclude any heavy or repetitive manual labor, and that his service-connected bilateral true vocal cord granular cell tumor impairs his ability to communicate.  He fatigues easily and has chest pains on minimal exertion.  With continued speech he becomes winded because his throat is dry and sore.  Realistically speaking, sedentary employment would tend to include having to communicate the degree to which depends on the job.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service connected mental and physical disabilities in combination severely limit his employment opportunities even of a sedentary nature.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  Accordingly, the Board finds that overall the Veteran's service-connected disabilities are cumulatively of such severity as to preclude obtaining and retaining substantially gainful employment.  


ORDER

An initial rating in excess of 30 percent for PTSD prior to November 25, 2013, and in excess of 70 percent thereafter is denied.  

A TDIU rating is granted effective November 8, 2008, subject to applicable law and regulations governing the award of monetary benefits.  



_________________________			_________________________
      HARVEY P. ROBERTS		  DEBORAH W. SINGLETON
         Veterans Law Judge		         Veterans Law Judge
   Board of Veterans' Appeals	  	    Board of Veterans' Appeals



_____________________________________________
TANYA SMITH
Veterans Law Judge
  Board of Veterans' Appeals


Department of Veterans Affairs


